Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 22, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
  159845 (6)                                                                                              Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  RANDY HOLLOWAY,                                                                                      Elizabeth T. Clement
          Plaintiff,                                                                                   Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159845
                                                                    AGC: 16-1322
  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  __________________________________________/


          On order of the Chief Justice, Plaintiff’s motion for reconsideration of the June 26,
  2019 order is denied because it does not appear that the order was entered erroneously.
  Within 21 days of the date of this order, Plaintiff shall pay to the Clerk of the Court the
  initial partial filing fee of $21.00; submit a copy of the June 26, 2019 order; and refile a
  copy of the pleadings as ordered. Failure to comply with this order shall result in the
  administrative dismissal of Appellant’s appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 22, 2019
          izm
                                                                               Clerk